UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): January 5, 2012 MANNATECH, INCORPORATED (Exact Name of Registrant as Specified in its Charter) Texas 000-24657 75-2508900 (State or other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 600 S. Royal Lane, Suite 200 Coppell, Texas75019 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(972) 471-7400 (Former name or former address, if change since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. Effective January 5, 2012, Mannatech, Incorporated (the “Company”) announced changes to its Senior Executive Office. Dr. Robert A. Sinnott has been named CEO, B. Keith Clark has been named Chief Operating Officer and Al Bala has been named Executive Vice President, Sales and Marketing. These three executives make up Mannatech’s Senior Executive Office. A copy of the Company’s press release announcing the promotions is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference into this Item 5.02. Item 9.01. Financial Statements and Exhibits. (d)Exhibits. Exhibit Number Exhibit 99.1* Press Release dated January 5, 2012 entitled “Mannatech Announces New Members and Roles for Its Senior Executive Office” * Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. MANNATECH, INCORPORATED Dated: January 6, 2012 By: /s/ S. Mark Nicholls S. Mark Nicholls Chief Financial Officer EXHIBIT INDEX Exhibit Number Exhibit 99.1* Press Release dated January 5, 2012 entitled “Mannatech Announces New Members and Roles for Its Senior Executive Office” * Filed herewith.
